Murphy, P. J., and Smith, J.,
dissent in a memorandum by
Murphy, P. J., as follows: I dissent and would hold the appeal in abeyance pending a determination on remand whether Rosario material was withheld from the defense. On the record before us, it cannot be determined whether defense counsel’s application during the trial for production of the police investigative files with respect to the confidential informant who was the prosecution’s principal witness was properly denied. Therefore, a hearing should be held at which the requested documents are produced and evaluated.
The underlying facts are accurately set forth in the majority opinion, and are drawn substantially from the testimony of the paid police informant, Gerald Moore. During the trial, prior to Mr. Moore’s testimony, counsel for defendant Simonds presented the prosecution with a partially redacted DD-5 police investigative report which he stated that he had received from the attorney for Anthony Tarantino, Moore’s alleged former employer, in a separate criminal proceeding. This DD-5 had allegedly been produced to Tarantino’s attorney by the prosecution. It showed that an informant by the name of Gerald had provided information against Mr. Tarantino in that investigation, but the last name of the informant had been redacted. Counsel for defendant Simonds requested production of an unredacted copy of this DD-5 from the prosecutor for use in cross-examining Moore, and requested that he be advised whether the informant identified in the DD-5 was in fact Gerald Moore. Defense counsel further *241requested that he be provided with the entire police file with respect to Gerald Moore’s informant activities. The prosecutor refused to comply with defense counsel’s request for production. The Trial Judge inquired as to the legal basis of defense counsel’s application for production, and recessed the proceeding, directing defense counsel to "bring me some law.” Counsel, upon returning from the library, informed the court that the application was made pursuant to People v Cleary (33 AD2d 814). The prosecutor vigorously opposed the application, stating that the DD-5 did not relate to the homicide and that "my information is that Mr. Moore is not the informant that is mentioned in the paperwork provided by Mr. Tarantino’s attorney.” Based on the prosecutor’s statement, the court then denied defense counsel’s application for production of an unredacted copy of the DD-5 investigative report concerning Anthony Tarantino, without conducting an in camera examination of the requested document (see, People v Poole, 48 NY2d 144), and also denied the defense’s request for production of the entire police files with respect to informant activities by Gerald Moore.
In my view, defendant made a sufficient good-faith showing to warrant production of the requested DD-5 investigative report and the entire police files with respect to the informant, Gerald Moore. Brady v Maryland (373 US 83) and People v Savvides (1 NY2d 554) support the request for production. (See also, CPL 240.45 [1] [a].) If the requested DD-5 does in fact contain information provided by Gerald Moore, then it would constitute Rosario material. (See, People v Gilligan, 39 NY2d 769; People v Rosario, 9 NY2d 286.) To support a specific request for production of Brady material, defense counsel need only demonstrate "some basis.” (People v Andre W., 44 NY2d 179, 184 [1978].) With respect to Rosario as well as Brady material, it is the duty of the prosecutor "scrupulously to discharge their obligations to make available to defense counsel material required to be disclosed” (People v Gonzalez, 74 AD2d 763, 765). Under the circumstances, given the fact that Anthony Tarantino was a target of several investigations and that the informant in at least two cases had the same first name, fit the same physical description, i.e., black male, approximately 25 years of age, and had the same number of criminal convictions, defense counsel’s request had a reasonable basis. It was not a mere shot in the dark looking for possible weaknesses in the prosecution’s case. (See, People v Goggins, 34 NY2d 163.) Moreover, the police testimony provided circumstantial support for an inference that Gerald *242Moore had been a confidential police informant in other investigations involving Anthony Tarantino. Tarantino was a target of other investigations into arson and weapons offenses. Detective Rodriquez, who was in charge of the homicide investigation, testified that Gerald Moore was referred to him by Detective Sheehan, who was working on the arson investigation. Detective Sheehan testified that Moore was in turn referred to him by another member of the police force. Thus, the record contains a sufficient factual basis to entitle the defense to production of the entire police file with respect to informant activities by Gerald Moore for use in cross-examination. That the requested material involved a separate investigation is of no moment, for the District Attorney’s office must be viewed as one entity. (See, Santobello v New York, 404 US 257, 262; People v Schulz, 67 NY2d 144, 151.)
Gerald Moore testified about his relationship with Anthony Tarantino and his police informant activities with respect to Mr. Tarantino. Therefore, the DD-5 investigative report, assuming that "Gerald” is Gerald Moore, "relates to the subject matter of the witness’s testimony”. (CPL 240.45 [1] [a].) It is not for the court to excuse failure to produce Rosario material on the ground that it would be of little or no impeachment value on cross-examination; that is a decision for defense counsel alone. (See, People v Consolazio, 40 NY2d 446; People v Malinsky, 15 NY2d 86.)
The majority’s analysis assumes that defendant’s application involved only production of materials required to be disclosed under Brady v Maryland (373 US 83, supra). That conclusion is not supported by the record. The application during trial was for disclosure of materials to be used in cross-examination. While it is true that counsel formally cited neither Brady nor Rosario (supra), both the court and the prosecutor should have realized the importance of and grounds for the application and been aware of the risk of reversal attendant to noncompliance. That counsel did not specifically cite Rosario or Brady is inconsequential, especially in light of the mandate of CPL 240.45 (1) (a), which is the codification of the Rosario rule. (See, People v Jones, 70 NY2d 547, 549, n 1.) When the prosecutor balked at producing the DD-5, the court should have directed that it be produced for in camera inspection to determine whether it contained Rosario material. (People v Poole, supra; People v Phillips, 92 AD2d 738.)
Until the documents are produced and examined, it cannot fairly be determined whether Rosario material or Brady mate*243rial is present. Thus, the majority is premature in conducting a harmless error analysis, inasmuch as such analysis is inapplicable to cases where there has been a total failure to turn over Rosario materials. (See, People v Jones, supra.)
On remand, the court should ascertain what files do in fact exist and examine the files prior to production to insure that no ongoing investigation is prejudiced. If it is determined on remand that the Gerald named in the requested DD-5 investigative report is not in fact Gerald Moore, and that no police files with respect to Gerald Moore that were withheld contain Rosario material, the remaining issues on this appeal should then be determined. If, however, the informant identified is the same person as Gerald Moore, or the police files do contain Rosario material improperly withheld from the defense, then the failure to produce the requested documents to the defense for impeachment purposes on cross-examination constitutes a per se violation of due process and a new trial must be ordered. (See, People v Ranghelle, 69 NY2d 56; People v De Jesus, 69 NY2d 855.)
Accordingly, the appeal from the judgment of the Supreme Court, Bronx County (I. Warner, J.), rendered on July 1, 1986, should be held in abeyance, and the matter remanded for a hearing to determine whether Rosario material was improperly withheld from the defense.